Matter of Cheyeanne E. (Scott E.) (2017 NY Slip Op 07497)





Matter of Cheyeanne E. (Scott E.)


2017 NY Slip Op 07497


Decided on October 26, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 26, 2017

523108

[*1]In the Matter of CHEYEANNE E. and Another, Abused and Neglected Children. ST. LAWRENCE COUNTY DEPARTMENT OF SOCIAL SERVICES, Respondent; SCOTT E., Appellant. (And Another Related Proceeding.)

Calendar Date: September 8, 2017

Before: McCarthy, J.P., Egan Jr., Lynch, Devine and

	 Pritzker, JJ.

Susan Patnode, Rural Law Center of New York, Castleton (Cynthia Feathers of counsel), for appellant.
Andrew S. Moses, St. Lawrence County Department of Social Services, Canton, for respondent.
Omshanti Parnes, Plattsburgh, attorney for the children.

Egan Jr., J.

MEMORANDUM AND ORDER
Appeal from an order of the Family Court of St. Lawrence County (Morris, J.), entered May 6, 2016, which, in a proceeding pursuant to Family Ct Act articles 10 and 10-A, extended the placement of respondent's children.
Respondent is the father of a son (born in 2007) and a daughter (born in 2008). In March 2014, the children were removed from respondent's care and temporarily placed with petitioner amidst allegations of neglect. In December 2015, the children were adjudicated to be abused and neglected, their placement with petitioner was continued and respondent was directed to, among other things, cooperate with petitioner's recommendations with regard to treatment and counseling. Following a February 2016 permanency hearing, Family Court determined, among other things, that petitioner had made reasonable efforts to finalize the permanency plan for reunification and continued placement of the children in petitioner's custody. Respondent now [*2]appeals.
At the outset, since three permanency orders have been issued subsequent to the order presently appealed from, this appeal has been rendered moot (see Matter of Gabriella RR. [Tina SS.], 150 AD3d 1427, 1428 [2017]; Matter of Lauren L. [Cassi M.], 79 AD3d 1172, 1172 [2010]). We further find that, contrary to the position of respondent and the attorney for the children, the exception to the mootness doctrine does not apply under the circumstances (see Matter of Nigel XX. [Tabitha YY.], 106 AD3d 1407, 1408 [2013]; Matter of Destiny HH., 63 AD3d 1230, 1231 [2009], lv denied 13 NY3d 706 [2009]; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714 [1980]).
McCarthy, J.P., Lynch, Devine and Pritzker, JJ., concur.
ORDERED that the appeal is dismissed, as moot, without costs.